Citation Nr: 1726071	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  10-33 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a stomach condition, to include acid reflux, gastroesophageal reflux disease (GERD), and stomach ulcers.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1969 to December 1969. 

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2009 rating decision in which the RO denied service connection for a stomach condition, to include acid reflux and ulcers.  The Veteran filed a notice of disagreement (NOD) that some month.  A statement of the case (SOC) was issued in July 2010 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2010.

In March 2016, the Veteran and his wife  testified during a Board video- conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

In April 2016, the Board expanded the claim on appeal to encompass other related stomach conditions (consistent with Clemons v. Shinseki, 23 Vet. App. 1 (2009)), and remanded the claim to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After accomplishing further action, the AMC continued to deny the claim (as reflected in a July 2016 supplemental SOC (SSOC)) and returned the matter to the Board for further appellate consideration.

While the Veteran previously had a paper claims file, this  appeal is now being processed utilizing the paperless, electronic Virtual Benefits Management System (VBMS) and Virtual VA (VVA) claims processing systems.  

For the reasons expressed below, the claim on appeal is, again, being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.



REMAND

Unfortunately, the Board finds that further action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Pursuant to the prior remand, the AOJ arranged for the Veteran to undergo VA examination to obtain medical findings and opinion addressing the nature and etiology of the Veteran's claimed stomach condition.  In the June 2016 report, the VA examiner opined that it is less likely than not that the Veteran's stomach disability was incurred in or caused by service.  As rationale, the VA examiner explained that the separation examination in 1969 was silent for symptoms of GERD.  The examiner noted the Veteran's statement that he has had a stomach condition, to include acid reflux and ulcers, which is directly caused by the stress of war in Vietnam in his January 2009 claim, and lay assertions from the Veteran and his wife that he had treatment for his stomach condition since the 1970s.  The examiner noted the Pike Community Hospital no longer had his records which the Veteran asserts reflect that he was hospitalized in the mid-1970's for an upper and lower GI series, which revealed that he had bleeding ulcers.  He noted that in the late 1980s, the Veteran was seen by Dr. Dass in Waverly, OH who performed a scope test and biopsies, but the provider was deceased and medical records unavailable.  

Here, although the VA physician noted the Veteran's past medical history and some assertions, he did not provide a meaningful analysis of such, to include explicitly addressing the Veteran's and his wife's contentions as to continuity and chronicity of GERD symptoms and ulcers since service.  Moreover,  while the physician noted that no records were available from Pike Community Hospital or Dr. Dass, but did not address the records from Dr. Zakieh, which note that records from Dr. Dass documented acute gastritis and H-pylori in December 1993.  

The Board also finds the directives requested with regard to outstanding private treatment records have not been accomplished.  Although the AOJ sent the Veteran a letter requesting that he provide an authorization and consent form to obtain information from his healthcare providers, the letter did not specially request that he provide authorization to obtain information from his previous providers, Dr. Novell, Dr. Zakieh, and Dr. Myung, as requested.  Notably, in a May 2016 response to the letter, the Veteran interpreted the letter as requesting authorization from his current VA provider.  

These deficiencies necessitate another remand of this matter.  See Stegall, supra.  

Accordingly, on remand, the AOJ should undertake appropriate action to obtain further medical opinion-based on full consideration of the Veteran's and his wife's documented history and assertions, and supported by complete, clearly-stated rationale (to include identification of the facts and medical authority supporting the conclusions reached).  Id.  See also 38 U.S.C.A. § 5103A(d) (West 2014);38 C.F.R. § 3.159 (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

To this end, the AOJ should arrange to obtain an addendum opinion from the examiner who provided the June 2016 opinion, or, if necessary, from another appropriate physician, based on claims file review (if possible).  The AOJ should only arrange for further examination of the Veteran if one is deemed necessary in the judgment of the individual designated to provide the addendum opinion.

Prior to obtaining further medical opinion in connection with the claim on appeal, to ensure that that all due process requirements are met and the record is complete with respect to the matter, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, the claims file reflects that the Veteran has been receiving treatment from the Chillicothe VA Medical Center (VAMC), and that records from these facilities dated through May 2016 are associated with the file; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016).  See also Dunn v. West, 11 Vet. App. 462, 466-467 (1998Hence, the AOJ should obtain all outstanding records of VA evaluation and/or treatment of the Veteran since May 2016. 

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal (to include as regards private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  As noted, in its letter, the AOJ should  specifically request, or request appropriate authorization to obtain, treatment records from his prior providers Dr. Novell, Dr. Zakieh, and Dr. Myung, as previously requested.

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted, prior to adjudicating the claim on appeal.


Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the Chillicothe VAMC (and any associated facility(ies)) all outstanding, pertinent records of evaluation and/or treatment of the Veteran since May 2016.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and authorization, to obtain additional evidence pertinent to the claims for on appeal that is not currently of record.  Specifically request that the Veteran provide appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records, to specifically include records from his prior providers Dr. Novell, Dr. Zakieh, and Dr. Myung, as previously requested..

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain an addendum opinion from the examiner who provided the June 2016 opinion.

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the claims file, and arrange for the Veteran to undergo VA examination by an appropriate physician-preferably, a gastroenterologist.  Only arrange for the Veteran to undergo further VA examination if deemed necessary in the judgment of the individual designated to provide the addendum opinion.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to each individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

With respect to each diagnosed disability related to the Veteran's claimed stomach condition currently present or present at any time pertinent to the January 2009 claim (to include GERD, noted in VA treatment records)-even if now asymptomatic or resolved-the physician should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset during service, or is otherwise medically related to service. 

In addressing the above, the examiner must consider and discuss all pertinent medical and other objective  evidence (to include the November 1994 private treatment record noting  that the Veteran had acute gastritis and a biopsy that revealed H-Pylori in December 1993).  

The examiner must also consider and discuss all lay assertions, to include sthe Veteran's and his wife's competent assertions as to onset of the Veteran's symptoms and as to continuity of such symptoms since service, to include his reports that he self-treated his symptoms shortly after service. 

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his wife is competent to report her symptoms; the lay  assertions in this regard must be considered in formulating the requested opinion.  If lay assertions in any regard  are discounted, the examiner should clearly so state, and explain why. 

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, supra. 

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim on appeal in light of all pertinent evidence (to particularly include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication of the claim) and legal authority.

7.  If the benefit sought on appeal remains denied, furnish the appellant and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

